Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
In view of the Appeal Brief filed on 6/10/08, PROSECUTION IS HEREBY REOPENED.  The reasons set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                             

Status of claims
Claims 1-16 are pending and under examination in this office action.
		
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US 2016/0324777) in view of Yucel et al.  (WO 2019036243) and Hang (US 20070184093) and further in view of Gao et al. (US 20150098996)
Victor teaches an oral formulation (see abstract) comprising and active ginseng, caffeine (see 0015; 0020, as required by instant claims 1a, 2-3), tobacco (as required by instant claim 5) and is nicotine free (see 0077as required by instant claim7) in a pouch (see 0086, as required by instant claim 11) with a water content of 10% with water activity of 0.6-09 (see 0167, as required by instant claim 1).
However, Victor fails  to teach a filler in their composition. 
Yucel with regards to instant claim 1, teaches an oral composition (see abstract), a filler (i.e., starch, as required by instant claims 1, 12-13 and 15, see pg. 60, lines 13+) and water less than 10% and less than 5% (see pg. claim 17, therefore the composition has a water activity of about 0.85 or less (as required by instant claims 1, 8 and 10) and will also have a water activity than 0.60 and 0.80, as required by instant claim 9) because claim 1 requires a water content less than 10% and therefore if the water content is less than 10% the water activity will be less than 0.80, 0.60. the recitation of claim 8, since there are several embodiments taught by Yucel, it is anticipated that the formulation comprising caffeine or ginseng do not have nicotine as nicotine was not exemplified. With regards to instant claim 2, Yucel further teaches the active agent can be a caffeine (see pg. 2, lines 33+) and in another embodiment the active agent can be a nicotine (see pg. 14, lines 14, as required by instant claim 4) or the active can also be a ginseng (as required by instant claim 3, see pg. 14, lines 5+) with one or more sweeteners (see pg. 49, lines 5+). Although Yucel per se did not teach that the at least a portion of the active agent is absorbed by at least a portion of the filler, it would have been obvious to one of ordinary skill in the art that the combination of an active agent such as nicotine, a filler such as starch and water less than 10% will have the active absorb some of the filler when mixed absent factual evidence to the contrary (as required by instant claim s7 and 14).
However, Yucel fails to teach that nicotine is no more than 10% by weight and free of sugar and the formulation is in a pouch. 
Hang teaches an oral formulation in a pouch (see para 0043, as required by instant 11) wherein the active agent is a nutraceutical (see 0015, claim 15).
Gao teaches an oral composition (see abstract) comprising a tobacco free-nicotine (see 0004) comprising sugar free composition (see claim 18, as required by instant claim 16) packaged in a pouch (see 0003).
It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Victor having an oral formulation comprising an active agent such as ginseng for example or caffeine with water activity  from 0.6-0.9 incorporating the teachings of Yucel, Hang and Gao and formulate an oral composition with various actives, such as nicotine, caffeine and ginseng  to include fillers with a reasonable expectation of success because the combination of the references makes it obvious to do so as the references are all drawn to an oral formulation for various uses such as providing tobacco without the use of nicotine (as taught by Gao).
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 16 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 21 of U.S. Patent Application No. 16707351 in view Victor et al. (US 2016/0324777). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the copending application and the instant claims are directed to an oral composition comprising at least one active agent, at least one filler and water, specifically wherein the active can be nicotine.
Victor is applied here as above.
 It would have been obvious to one of ordinary skill in the art to have employed the copending claims in practicing the instant claims with a reasonable expectation of success that substituting one for the other would yield success.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-16 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent Application No. 16707583 in view of Victor et al. (US 2016/0324777).   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows   
Although the claims of the copending differ slightly from the instant claims, because both oral composition claims are open ended employing the term “comprising” it would have been obvious to one of ordinary skill in the art to have added xylitol as part of the sweetener as taught by Gao (see 0039).  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-15 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1- 16 of U.S. Patent Application No. 16707069 in view of  Victor et al. (US 2016/0324777) and Yucel above.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; and in a pouch 
It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition. The claims are open ended and therefore does not exclude other agents from being present

In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-15 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1- 20 of U.S. Patent Application No. 16707117.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; a sweetener in a pouch and free of nicotine.  

It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition. 

Claims 1-16 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent Application No. 16707057.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows: 
The claims of the copending are to an oral composition configured for oral use, the composition comprising a filler, an active ingredient, flavoring agent’s particulate filler, whilst the instant claims are to the same
 It would have been obvious to one of ordinary skill in the art to have been motivated to use the copending claims in practicing the instant claims with a reasonable expectation of success.
 
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Examiner acknowledges Applicants' request to hold this rejection in abeyance until final disposition of the claims of the copending '774 application. Until such a time, the provisional rejection on the grounds of obviousness-type double patenting is maintained.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/26/22